— Cross appeals from a judgment of the Supreme Court at Special Term, entered December 26, 1979 in Washington County, which, in a proceeding pursuant *983to section 16-106 of the Election Law, declared valid certain ballots cast for the office of Supervisor of the Town of Dresden, Washington County, in the November 6, 1979 general election and ordered the Board of Elections of Washington County to reconvene to certify the successful candidate for said office. Judgment affirmed, without costs, on the opinion of Mr. Justice Quinn at Special Term. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.